IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS

STATE OF MISSOURI
RICHARD SADDLER )
) Cause No. 19SL-CC01864
Plaintiff, )
)
v. )
)
CARVANA, LLC ) Division: 17
)
Defendant. )

TEMPORARY RESTRAINING ORDER

 

This matter comes before the Court on the motion for Temporary Restraining Order (TRO) of
Plaintiff Saddler against Defendant Carvana, LLC and any and all affiliates. Based upon the
argument of Plaintiff and the evidence adduced, the Court is of the opinion that such injunction
should be granted.

Plaintiff Saddler is suffering and will continue to suffer irreparable harm from defendant's

conduct if TRO isn’t granted. THE Cov@t ALSo Fes Pte Plan lee HAs
Mane ev Léason Are AEC Tr po peveige Tite MN oy
it is therefore ORDERED, ADJUDGED and DECREED that Defendant, and all others in hee ne,
active concest with Carvana, are hereby compelled to directly or indirectly: .
Pe tine rhen~n f atte fe — ¥ yarlvdiy bo b 8 7
1) Harassyor threating (a take any property belonging to Mr. Saddler, ‘not limited to the c
2015 GMC Terrain Denali the defendant sold to Saddler. Fl 92

IT IS FURT ORDERED that any violation of this Order will subject Defendant to
Sanctions. Q of Con

IT IS FURTHER ORDERED that bond is set at $500.00

IT IS FURTHER ORDERED that this Order shall expire in fifteen (15) days of its entry,
unless further extended by the Court.

IT IS FURTHER ORDERED that the Court shall hold a hearing on Plaintiffs' motion/petition on

May 24, 2019 at 9am. Division 12.
> Qu aN WE
/ "Fett

31Se6 fr"
